Citation Nr: 1132296	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  98-05 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active military service from January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was transferred to the San Diego, California, RO in January 2003, to the Pittsburgh, Pennsylvania, RO in February 2004, and thereafter back to the San Diego RO.  The veteran testified at a Board videoconference hearing held at the San Diego RO in November 2009.  The Board previously remanded the case in October 2000, July 2005, November 2008, and December 2009.

Service connection for left eye visual impairment was denied in April 1979 and June 1981 rating decisions from which the Veteran ultimately did not appeal.  In the October 1997 claim resulting in the current appeal, the Veteran identified his left eye disorder as a retinal detachment.  Although the RO initially adjudicated the claim as an original claim for service connection, the RO ultimately treated the claim as one to reopen service connection for left eye disability in general.

In a July 2005 decision, the Board recharacterized the issue on appeal as an original one for service connection for left eye retinal detachment.  In the remand portion of the decision, the Board explained that as the earlier final decisions regarding the eye disability did not consider the specific disorder of a retinal detachment, the claim for a retinal detachment constituted an original claim for that disorder.  The Board effectively limited the issue on appeal to one involving retinal detachment.  The Board notes that when recently examined by VA, the Veteran was found not to have a retinal detachment in the left eye, but rather several other abnormalities.

The Board points out that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that although a veteran's claim might identify a specific diagnosis, the claim is not limited only to that diagnosis, but rather must be considered a claim for any related disability that may reasonably be encompassed by factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.

Given the evolution in the Court's understanding of what disabilities are encompassed in a claim, the state of the evidence in this case (particularly regarding the absence of clinically present retinal detachment), and the procedural posture of the past eye claims, the Board finds that the issue on appeal is in fact more appropriately described as one involving a claim to reopen the matter of service connection for left eye disability.  The Board has accordingly again recharacterized the issue on appeal.

The issue of service connection for a heart condition, status post heart transplant, has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for an examination scheduled for May 2010.

2.  Based on the evidence of record, the Veteran does not have a left eye disability that had its onset in service, or attributed to any events which occurred in service.  


CONCLUSION OF LAW

Based on the evidence of record, a chronic left eye disability was not incurred in or aggravated by service, or by service-connected shrapnel wound to the abdomen, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in December 2002, the RO advised the claimant generally of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  A letter dated in June 2004 provided more specific information, including that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  Ina March 2006 letter, he was provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Subsequent letters dated in January 2010 and November 2010 provided specific information as the evidence needed in the Veteran's claim.  Although these letters were not sent until after the initial adjudication of the claim, they were followed by readjudication and the issuance of supplemental statements of the case, most recently in March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA requested the Veteran's service treatment records on at least eight occasions from March 1981 to February 2010, but the only service department records available are his January 1971 entrance examination and report of medical history, and his personnel records.  The Board finds that all reasonable efforts have been made to obtain these records, and that further efforts would be futile.  Similarly, VA treatment records dated prior to March 1973 are not available, despite several requests for such records.  Otherwise, VA treatment records have been obtained, as have identified private medical records.  

A VA examination was provided in July 2008; although this examination left unanswered questions, the Veteran failed to report, without cause, for a VA examination scheduled for May 2010.  See Wood v. Derwinski, 1 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Thus, the Board finds that all necessary notification and development has been accomplished, to the extent feasible given the Veteran's failure to report for an examination, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained, or that all efforts have been made to obtain.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology since service may also establish service connection in certain circumstances. 

In this case, the only service medical record available is the January 1971 entrance examination; there are no service treatment records available.  Where service medical records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

The only available service treatment records consist of the Veteran's entrance examination and medical history, dated in January 1971.  This examination showed that the Veteran had a refractive error, myopia.  His visual acuity was 20/400 bilaterally, correctible to 20/20 bilaterally.  

On an evaluation obtained in connection with a hospitalization in July 1973, for testicular surgery, it was noted that the Veteran wore glasses and was nearsighted.  He denied diplopia, pain, or strabismus.  On examination, the fundi were clear, and the discs flat, with no hemorrhages, exudates, signs of hypertension, or nystagmus.  

On his claim for VA compensation in November 1977, the Veteran reported loss of visual acuity in the left eye for which he was treated in September 1972.  
On a claim dated in May 1979, he reported severe flash burns to the eyes due to explosion of copper in Vietnam.  

A VA ophthalmology examination in March 1981 noted that the Veteran stated that he suffered from shrapnel wounds and also flash burns of his eyes, especially the left eye; he wore glasses.  On examination, he demonstrated "media" in the left eye, with the examiner noting that the fundus revealed no detail. His visual acuity was 20/400, correctable to 20/80.  The examiner diagnosed the Veteran as having compound myopic astigmatism, as well as defective vision in the left eye of undetermined cause.

In a statement received in December 1997, the Veteran said that he was driving a jeep in September 1972, when his convoy came under attack and the jeep he was driving overturned in a ditch next to a rice paddy.  He said that the rice paddy was mined and that when two truck drivers ran towards him, they detonated a mine about 10-15 feet from the Veteran.  He said he woke up in Bien Hoa hospital and was sent home shortly thereafter.  He said that as a result of this incident, he had an eye patch over his left eye.  He also said his nose was ripped at the bottom.  He said that shortly after service, or after he went in to the National Guard, he filed his first request for disability due to loss of sight in the left eye.  He said he had a detached retina.  

Records from Kaiser Permanente dated from February 1997 to January 2002  show that a physical examination in March 1997 found that the pupils were equal, round, and reactive to light and accommodation.  Funduscopic examination was unremarkable.  Sclerae were anicteric, and the conjunctivae were pink.  

At an RO hearing in April 1999, the Veteran testified that in Vietnam, he had been in a convoy that came under a mortar attack.  They exited the vehicles and ran for cover, but one of the soldiers in front of him got hit by a land mine.  All he remembered was everything flying towards him; when he woke up he was in a hospital.  Within three days, he was sent to Ford Ord and then Fort Knox, and was discharged.  Within four months of his discharge, he went to the Long Beach VA hospital because of problems in his groin area.  He was wearing an eye patch and had a piece missing from the bottom part of his nose.  He said that at Long Beach they discovered he had a detached retina, but informed him they could not fix it because it had to be done within a certain period of time.  He said that the eye patch stayed on.  

On a VA examination in July 2008, the Veteran said that in 1972, while in Vietnam, he was following a soldier through a rice paddy and the soldier stepped on a land mine which caused the Veteran to sustain a concussion and to receive injuries, including to his left eye.  He said that his injuries included a retinal detachment of the left eye.  He said that he was unable to have the retinal detachment repaired because of the time interval since the injury.  He complained of poor vision in his left eye.  On examination, the Veteran's uncorrected distant vision was 20/400 in the right eye and finger counting at 3 feet with his left eye.  Near vision was 20/20 it the right eye and 20/200-1 in the left eye.  With correction, his left eye was 20/400 distant vision and 20/200 near vision.  On examination, his pupils were equal, round and reacted normally directly and indirectly to light.  There was no injection of either eye  There was a superior nasal constriction in the field of vision of the left eye.  Examination with indirect ophthalmoscope disclosed a large area of chorioretinal scarring n the left eye, which extended to his left macula.  There were large opacities in the vitreous of the left eye, which appeared to be old vitreus hemorrhage.  He did not have a retinal detachment of his left eye.  

Slit-lamp examination showed a posterior vitreous detachment of his left eye.  The impression was that he did not have a retinal detachment.  The examiner stated that it was beyond the scope of the examination to determine the etiology of the chorioretinal scarring and vitreous opacities which appeared to be from an old vitreous hemorrhage.  He had permanently decreased vision in the left eye due to the chorioretinal scarring.  He had a refractive error of bilateral, compound, myopic astigmatism, with presbyopia, with increased astigmatism of his left eye since he entered active duty in 1971.  He also had posterior vitreous detachment of the left eye.  The examiner also suspected bilateral glaucoma and the Veteran was advised to see his eye specialist.  

A private medical statement dated in August 2008 noted that the Veteran had a significant history which included left eye blindness secondary to detached retinal.  

At a Board videoconference hearing in November 2009, the Veteran stated that he was wounded by multiple pieces of shrapnel and/or a land mine while running through a field carrying a wounded buddy in Vietnam.  He said he was told, when seen at Long Beach VAMC, that they could not save his eye.  He said that he was legally blind in the left eye.  He said that when he woke up in a hospital, he had a patch over the left eye.  He said that his eye had come completely out of the socket, and that part of his nose had blown apart, necessitating reconstructive surgery.  He said his eye was "hanging out."  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

As can be seen in the above histories, the Veteran's statements concerning his claimed in-service eye injury have not been consistent, nor have his statements concerning the aftermath of the injury.  In his earliest statement, in 1977, he simply stated that he had lost visual acuity in the left eye in 1972.  In 1979, he stated that he had sustained flash burns in the eyes due to an explosion of copper.  This bears virtually no resemblance to his 2009 hearing testimony that he received land mine fragments and shell fragment wounds while running across a field or rice paddy, carrying his wounded buddy, and that his eye was hanging down, completely out of its socket.  In addition, none of the numerous records concerning the post-service hospitalization at the Long Beach VAMC in 1973 indicate that the Veteran had any sort of eye disorder; certainly no eye patch was mentioned.  Indeed, he was noted to have no eye complaints, and examination was normal, except for his refractive error.  

Although he stated that his nose was blown apart in that same incident, in July 1975, he underwent rhinoplasty to correct a nasal deformity; the records pertaining to that procedure show that the Veteran complained of a wide nasal tip and desired improvement; there was no indication in any history or finding that he had injured the nose, in service or elsewhere.  No records indicate that he was wearing an eye patch, although this would have been expected, particularly given the Veteran's statements, concerning how he was evaluated for his testicle, eye and nose conditions, and informed that his eye condition could not be helped.  

The Board also notes that the most recent DD Form 214 submitted by the Veteran indicates that he received the Purple Heart Medal.  That DD Form 214, however, is clearly different from the first DD Form 214.  The latter, while not entirely legible, as far as can be ascertained, is identical to the one submitted by the Veteran, except that the one submitted by the Veteran contains a different accounting of his medals, including the Purple Heart Medal, and the section for medals and other awards and decorations is typed in a different typeface.  While this may not be unheard of, the fact that the rest of the form appears to be an actual copy of the first form raises questions as to the authenticity of the form submitted later.  The personnel records do not show he was awarded the Purple Heart Medal.  Again, while a Purple Heart Medal cannot be ruled out on that basis alone, it remains suspect.  

Nevertheless, whether or not he received a Purple Heart Medal, his statements concerning his claimed in-service left eye injury are so inconsistent as to raise serious questions as to credibility.  Moreover, the 1973 through 1975 VA medical records, which would be expected to contain an accounting of such an injury, and to mention an eye patch, are entirely devoid of any mention of such an injury.  

The 2008 VA examination did not find a detached retina, but did find chorioretinal scarring and a old vitreus detachment, but the examiner did not express an opinion as to etiology, and the Veteran failed to report for an examination to address this question.  Therefore, the claim must be decided based on the evidence of record.  38 C.F.R. § 3.655 (2010).  Given the foregoing considerations, the Board finds that, based on the current record, the claim must be denied.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor; however, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a left eye disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


